Order entered June 19, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-11-00935-CV

                    ICON BENEFIT ADMINISTRATORS II, L.P.,
                  AMERICAN ADMINISTRATIVE GROUP INC, AND
                HEALTHSMART PREFERRED CARE, II, L.P., Appellants

                                           V.

             JOELLA MULLIN, STANLEY SELF, ANDREA DAVENPORT,
            LEE ANN DUMBAULD, SCOTT SNIDER, LEISA HUTCHESON,
                DAVID MILLER AND CITY OF LUBBOCK, Appellees

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-08-01067-B

                                        ORDER
       The Court GRANTS appellees’ June 17, 2013 unopposed motion to extend time to file

motion for rehearing. Appellees are ORDERED to file their motion for rehearing, if any, by

July 1, 2013.




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE